DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	In the response dated 3/2/22, Applicants elected Group I, drawn to the recited SEQ ID NOs. Since Applicants did not provide a traversal, this restriction is being treated as an election without traverse. Therefore, this restriction is deemed proper and is made FINAL. However, upon further consideration, all species have been examined.

B.	Claims 11, 13, 15, 31, 33, 38-44, 46, 48, 53, 54, 59, 91 and 95-101 are pending. Claims 48, 53, 54, 59 and 91 are withdrawn as being drawn to non-elected inventions. Claims 11, 13, 15, 31, 33, 38-44, 46 and 95-101 are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate 

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	
	

3. Claim Objections
A.	Claim 11 is objected to since there should be an “and” before “light chain sequence”.



C.	Claims 38, 39 and 42-44 are objected to. It is suggested that the phrase” amino acids” be reworded as “amino acid”.
	
D.	Claims 38, 39 and 42 are objected to since “receptor interacting” should be hyphenated.

E.	Claim 41 is objected to since it should recite “compete with”.




4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 38-44 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for isolated antibodies comprising the heavy and light chains of the antibodies of claim 11, wherein the antibody binds to CLEC2D, does not reasonably provide enablement for those comprising either the heavy or light chain of the antibodies of claim 11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence 
It is noted that, as per objection A, above, while claim 11 does require the antibodies comprise both a heavy and light chain, it is unclear if the antibodies comprise both the heavy and light chain of the antibodies in parts (a) – (z) of claim 11, or only one or the other. Claims 38-44 recite numerous functional limitations. 
Therefore, the claims are broadly drawn to antibodies comprising either a light chain or a heavy chain of (a) – (z) of claim 11. Thus, the claims encompass antibodies that comprise three defined CDRs out of the required 6 CDRs. The specification only teaches that antibodies which specifically bind to CLEC2D comprise all 6 CDRs of the antibodies of parts (a) – (z). The specification does not teach antibodies that comprise CDRs other than those defined in parts (a) – (z), nor are there any working examples of such. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising fewer than all six known CDRs of parts (a) – (z) of claim 11 with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain and the light chain from parts (a) – (z), which bind CLEC2D, to antibodies that comprise fewer than all six CDRs the recited parental antibodies.
As further discussed below regarding written description, paragraphs [211] – [251] discuss Tables 9A and B in general. Paragraphs [0292] – [0307] discuss various functions of the antibodies of claim 11. Of all the antibodies in that claim, it only appears that 9 antibodies (i.e. A1, B1, E1, P1, U1, Y1, E2, I2 and L2) are described as potentially having the functions recited in claims 38-44. However, these are written as, for example, “some embodiments”. It is unclear which of the antibodies of claim 11 (which may only be limited to those in paragraphs [0292] – [0307]) have the functions for each of the limitations in claims 38-44. In this sense, other than the requirement of the claimed function, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus (i.e. it is unclear which antibodies fall into each of the claims).
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.

	


5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 38-44 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. It is noted that, as per objection A, above, while claim 11 does require the antibodies comprise both a heavy and light chain, it is unclear if the antibodies comprise both the heavy and light chain of the antibodies in parts (a) – (z) of claim 11, or only one or the other. Claims 38-44 recite numerous functional limitations. 
either the heavy or light chain, then the issue is two-fold – (1) that only the antibodies in (a) – (z) of claim 11 are described (i.e. those with all 6 CDRs as discussed above regarding scope of enablement and (2) while numerous antibodies are described in claim 11 (and the specification), claims 38-44 recite specific functional requirements. 
Second, if the claims are drawn to both the heavy and light chains of the antibodies in claim 11, then the only issue is that of part (2), above. 
Paragraphs [211] – [251] discuss Tables 9A and B in general. Paragraphs [0292] – [0307] discuss various functions of the antibodies of claim 11. Of all the antibodies in that claim, it only appears that 9 antibodies (i.e. A1, B1, E1, P1, U1, Y1, E2, I2 and L2) are described as potentially having the functions recited in claims 38-44. However, these are written as, for example, “some embodiments”. It is unclear which of the antibodies of claim 11 (which may only be limited to those in paragraphs [0292] – [0307]) have the functions for each of the limitations in claims 38-44. In this sense, other than the requirement of the claimed function, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus (i.e. it is unclear which antibodies fall into each of the claims).
If the claims are drawn to either the heavy or light chain, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the heavy or light chains of the antibodies in claim 11, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


	








6. Conclusion
A.	Claims 38-44 are not allowable.

C.	Claims 13, 15, 31, 33, 46 and 95-101 are objected to since they ultimately depend from claim 11







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647